Name: Commission Decision (EU) 2019/719 of 30 April 2019 on the proposed citizens' initiative entitled Ã¢ The fast, fair and effective solution to climate changeÃ¢ (notified under document C(2019) 3246)
 Type: Decision
 Subject Matter: environmental policy;  parliament;  European construction
 Date Published: 2019-05-10

 10.5.2019 EN Official Journal of the European Union L 122/51 COMMISSION DECISION (EU) 2019/719 of 30 April 2019 on the proposed citizens' initiative entitled The fast, fair and effective solution to climate change (notified under document C(2019) 3246) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled The fast, fair and effective solution to climate change refers to the following: Scientists and economists agree: Putting an increasing price on pollution and giving the returns to households  works. (2) The objectives of the proposed citizens' initiative refer to the following: A steadily increasing price on fossil fuels will reduce pollution. It leads companies and consumers to choose cleaner, cheaper options. All the money collected is returned fairly every month to citizens as a dividend. Most low and middle income families will be better off. A border adjustment protects our economy and drives global adoption. Other benefits include: cleaner air; more jobs and reduced government spending due to policy alignment. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) The Commission has the power to present proposals for legal acts of the Union for the purpose of implementing the Treaties on the following matters:  for provisions for the harmonisation of legislation concerning turnover taxes, excise duties and other forms of indirect taxation to the extent that such harmonisation is necessary to ensure the establishment and the functioning of the internal market and to avoid distortion of competition, on the basis of Article 113 of the Treaty on the Functioning of the European Union (TFEU);  for action to be taken to achieve the objectives of preserving, protecting and improving the quality of the environment and of promoting measures at international level to deal with regional or worldwide environmental problems, and in particular combating climate change, on the basis of Article 192(1) and (2) TFEU, read in conjunction with Article 191(1), first and fourth indents TFEU;  for implementation of the common commercial policy, on the basis of Article 207 TFEU. (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled The fast, fair and effective solution to climate change should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled The fast, fair and effective solution to climate change is hereby registered. Article 2 This Decision shall enter into force on 6 May 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled The fast, fair and effective solution to climate change, represented by Mr Christiaan Frederik ALOFS and Ms Brigitte Ludovica Franciscus Maria VAN GERVEN acting as contact persons. Done at Brussels, 30 April 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.